Mahoning App. No. 05 MA 200, 2007-Ohio-1236. Discretionary appeal accepted on Proposition of Law No. I.
Pfeifer, O’Connor and O’Donnell, JJ., dissent.
Discretionary appeal not accepted on Proposition of Law No. II.
Lundberg Stratton and Cupp, JJ., dissent.
Discretionary appeal accejoted on Proposition of Law No. Ill; cause held as to Proposition of Law No. Ill for the decision in 2007-0306, Rankin v. Cuyahoga Cty. Dept. of Children & Family Servs., *1507Cuyahoga App. No. 86620, 2006-Ohio-6759; and briefing schedule stayed as to Proposition of Law No. III.
Pfeifer and O’Donnell, JJ., dissent.